Citation Nr: 1200056	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.

(The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a pulmonary disability is discussed in a separate decision issued by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In February 2006, the Board issued a decision which reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2007 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.  This case was then remanded by the Board in December 2007, October 2008, and April 2009 for additional development.  In June 2010, the Board once again issued a decision which reopened and denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran then appealed that Board decision to the Court.  Based on an October 2010 Joint Motion for Remand, the Court remanded this appeal in October 2010 for development in compliance with the Joint Motion.

Although the record shows that at various times since the March 2007 Memorandum Decision, the Veteran requested a hearing before a Decision Review Officer.  In January 2010, he informed the RO that he wished to withdraw the request.  The Board finds that notification to be sufficient to conclude that the Veteran has withdrawn his request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent and credible evidence of record clearly and unmistakably shows that the Veteran's scoliosis preexisted military service and clearly and unmistakably did not undergo a permanent increase in the underlying severity during military service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed degenerative disc disease is not related to military service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2002, July 2005, February 2008, and June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative demonstrate actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, in a July 2011 brief, the Veteran's representative argued that the December 2008 VA medical examination report and the August 2009 addendum to that report were inadequate for VA purposes.  The Board disagrees.  The reason stated for the claimed inadequacy was that the "physician stated that he cannot make a conclusion regarding the relationship of the Veteran's degenerative disc disease to service without resorting to mere speculation."  The Veteran's representative stated that such evidence could not be used to demonstrate no medical nexus between the Veteran's military service and his degenerative disc disease.  However, being unable to provide an opinion without resort to speculation does not make an examination inherently inadequate.  Stating that an opinion cannot be provided without resort to mere speculation is acceptable if it is accompanied by a detailed explanation as to the cause of the inability to opine.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, in the August 2009 addendum, the VA examiner specifically stated that the basis of his inability to opine was that "[t]here was no evidence of chronicity of a condition in the service.  I was not able to find evidence of service related injury in the record I have today."  The Board finds that these reasons are a sufficient explanation as to the inability to opine, and thus the medical opinion is adequate for VA purposes and that the addendum opinion itself constitutes an opinion regarding the etiology of the claimed disability.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran contends that his lumbar spine disability was first incurred during his service.  He alternatively contends that his preexisting lumbar scoliosis was aggravated by his service.  Specifically, he contends that during his first week of basic training, he was told to lie on his stomach and told to swim in the hot sand.  He was then told to get into a push-up position, but was berated for his form, and his sergeant stomped on the bottom of his back and told him to try again.  Two weeks later, he was playing "Bull in the Ring," which entailed fighting with a stick until the other fighter was knocked down, when he was stabbed in the back with a pole, causing extreme pain.  A short time later, he experienced numbness in his legs, which was the first time that he went to the clinic for help.  He contends that he told the physicians of the trauma to his low back, and was prescribed pain medication.

Initially, the Board notes that, while lay testimony is not competent to establish medical etiology or render medical opinions, it is competent to establish observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, the Veteran has provided numerous statements regarding his medical history and symptomatology, and numerous allegations and statements regarding the inaccuracy of various service treatment and personnel records.  The Board finds the Veteran's statements and the information he provided to his treating physicians to be incredible.  A service medical board found that the Veteran had pre-existing back problems that he had concealed in order to enlist.  That finding was made based on the Veteran's own in-service statements, as recorded in the service treatment records.  The Veteran now denies having had any back problems prior to service, and states that he did not wish to be discharged, yet the Veteran has also admitted that he signed a statement during military service in which he requested to "be administratively discharged from the naval service as soon as possible."  The signed statement also specifically stated that the Veteran understood that he was not "not required, and am under no obligation, to give this certificate and I hereby certify that I give the certificate voluntarily."  Accordingly, by directly contradicting that statement, and his statements of record in the service treatment records, the Veteran has offered conflicting evidence.  The Board is thus forced to choose which of the Veteran's conflicting statements, if any, are accurate.  Contemporaneous evidence has an inherently greater probative value than history as reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, the Board finds that the Veteran's in-service statements regarding his medical history and symptomatology were more likely to be accurate.  Therefore, the Board finds that the Veteran's conflicting post-service statements, many made in furtherance of a claim for benefits, are unreliable and incredible.  Thus, the Board also finds that the medical evidence of record is incompetent to the extent that its findings rely on the Veteran's non-contemporaneous statements regarding his medical history.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Service medical records show that in a March 1969 enlistment examination, no abnormality of the spine was reported or documented.  The Veteran entered service in June 1969.  In November 1969, the Veteran reported a long history of intermittent back pain which was radicular in character.  Physical examination revealed lumbar scoliosis.  The Veteran's left leg was unequal to the right.  There was a full range of motion.  X-ray examination revealed scoliosis.  The condition was concluded to have existed prior to entering the military.  The assessment was congenital scoliosis.  It was suggested that he use a three-quarter inch heel and a one-fourth inch sole in the left shoe.  In December 1969, the Veteran stated that his back was getting worse.  He denied any trauma to his back.  He stated that the pain had been of slow onset.  It was noted that there had been no visits to sick call during boot camp.  The back ache was worse in the morning than in the evening.  Physical examination revealed a normal gait.  There was no spasm or tenderness to the lumbar spine.  The area of pain was at the left sacroiliac area.  There was also pain in the right buttock with straight leg raising.  The assessment was chronic low back pain and scoliosis.

In a January 1970 Medical Board report, it was determined that:

[a]ccording to the man's own statement, accepted by the [B]oard, he has had recurrent backaches since early childhood.  Because he was exceptionally motivated to become a marine, he concealed this history of backache from [Army & Air Force Exchange Service] personnel.  Scoliosis was noted during initial screening at [Marine Corps Recruit Depot]; however, he was given a trial of duty.  While on active duty he has experienced numerous recurrent back pain without antecedent trauma.  He was seen in consultation at [United States Naval Hospital], S[an ]Diego, by an orthopedist who recommended that he be separated from service.

At the time of report, physical examination revealed that his left leg was three quarters of an inch shorter than the right leg.  That resulted in a pelvic tilt seven degrees downwards to the left.  X-ray examination of the lumbar spine was within normal limits except for the scoliosis.  The final diagnosis was congenital shortening of the left lower extremity, existing prior to entry into service and not aggravated by service.  The Veteran's lumbar spine disability was considered to be neither incurred nor aggravated by his period of active service.  The Veteran was found to be unfit for further military service.

In a January 1970 signed statement, the Veteran acknowledged that the reasons for his discharge from service were fully explained to him; that the medical board had found that he suffered from a physical disability, namely the shortening of the left leg; that the medical board found that the physical disability was not incurred in or aggravated by his service; and that he requested to be administratively discharged as soon as possible.

Here, although no lumbar spine disability was reported on entrance examination, the Veteran's January 1970 medical board report resulted in a diagnosis of congenital shortening of the left lower extremity and noted that he was given a trial of service after the scoliosis on initial screening.  The diagnosis was determined to have existed prior to entry into service and was not aggravated by service.  That finding was based upon the record showing that the Veteran reported a history of chronic low back pain beginning in childhood, intentionally concealed the diagnosis on entrance into military service, denied any trauma to the low back during military service, and physical and X-ray examination revealed congenital scoliosis.  Therefore, with regard to his lumbar scoliosis, the Board finds that the service treatment records, which include the Veteran's contemporaneous statements regarding the chronology of his disability, provide clear and unmistakable evidence that the Veteran's scoliosis pre-existed his service.  Therefore is not entitled to a presumption of soundness under 38 U.S.C.A. § 1111 (West 2002).

Having shown that the Veteran is not entitled to a presumption of soundness, the next step of the inquiry is to determine whether the Veteran's pre-existing scoliosis was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 C.F.R. § 3.306 (b) (2011).

Post-service treatment records show that, in September 2000, the Veteran reported that he had been prescribed Soma while in service for his lumbar scoliosis, and requested a refill of that prescription.  Physical examination revealed severe lumbar scoliosis with scoliosis to the left with palpable muscle spasms.  An April 2002 MRI of the lumbar spine revealed marked intervertebral disc narrowing at L5-S1, mild broad based disc bulge at L4-5, and mild lumber levoscoliosis.  An interpretation of the MRI resulted in a diagnosis of mild scoliosis and advanced degenerative disc changes at L5-S1.

Social Security Administration records show that the Veteran has been in receipt of disability benefits for pulmonary insufficiency, with a secondary diagnosis of degenerative disc disease, since August 2002.  The medical records upon which that decision was based have been associated with the claims file and reviewed by the Board.

In February 2003, the Veteran's private physician, P.R., stated that she had been treating the Veteran since July 1999, and that one of his several medical conditions was chronic low back pain, degenerative disk disease, and leg length discrepancy.  The physician did not provide an opinion as to the etiology of the Veteran's lumbar spine disability, but stated that the Veteran had reported that his lumbar spine problems were related to his service.

At a May 2003 hearing before a Decision Review Officer, the Veteran reported that, prior to his service, he was active in sports and had not encountered any lumbar spine problems.  He reported that while he was in service, the military physicians noted that he had a bruise on his back that might have been due to trauma.  He stated that he sought treatment for his low back pain from the time he separated from service, though he had learned to live with the pain.

In October 2004, a different private physician, Dr. A.L., stated that the Veteran had been under his care since September 2004, and that the Veteran suffered from extreme and intractable back pain.  The physician reviewed medical records from the Veteran's service indicating that the Veteran had reported chronic back pain and scoliosis.  The physician stated that the pain the Veteran experienced in service was quite similar to the pain he had presently.  The physician stated that although the service treatment records reported "no trauma" to the lumbar spine, the Veteran had provided him with a history of significant trauma to his low back during basic training.

In October 2004, a third private physician, Dr. F.W., stated that the Veteran currently suffered from signs and symptoms suggestive of left L5 nerve root impingement or radiculopathy.  He stated that the Veteran had problems with his back since his service.  He concluded that there was "definitely a connection between his problems and complaints then and the findings and complaints that he has now."

A November 2004 VA treatment record shows that the physician reviewed the Veteran's service medical records, including the June 1969 diagnosis of scoliosis and recommended a bed board, special shoes, and other treatments.  The physician stated that the Veteran currently suffered from severe degenerative changes at L5-S1 with bulging at other multiple levels and mild encroachment of the left L5 formina and at L4-5, bilaterally.  The examiner did not offer an opinion as to the etiology of the Veteran's lumbar spine disability.

In a March 2008 VA examination, the examiner reviewed the Veteran's claims file, including his service treatment records, and conducted a physical examination of the Veteran.  With regard to whether the Veteran's scoliosis was due to his service or to a congenital leg length discrepancy, the examiner stated that he could not provide an opinion without resorting to mere speculation because it was impossible to determine the cause of scoliosis diagnosed thirty-eight years previously.  In that regard, the examiner stated that it was questionable if the Veteran's scoliosis existed prior to service or was aggravated by service.  The examiner additionally stated that he could not provide an opinion as to whether the Veteran's scoliosis became worse during service without resort to speculation, explaining that there was no documentation of any change in degree of scoliosis from induction to separation from service.  He noted that normally there would be very little change in the degree of scoliosis in eight months.  With regard to the Veteran's degenerative disc disease, the examiner stated that the etiology of that disability was unclear, but that it was not necessarily due to the scoliosis and chronic low back pain seen in service.

In April 2008, the VA examiner provided an addendum opinion, stating that he reviewed the Veteran's claims file.  In stating why he was asked to provide an addendum opinion, he explained that the claims file had apparently not been provided to him previously.  He concluded that the Veteran's scoliosis was not a condition incurred during his active service because the service treatment records clearly stated that the condition was present prior to service.  He concluded that the Veteran's scoliosis did not undergo a permanent increase in underlying pathology.  In so determining, the examiner gave heavy weight to the medical board determination that the Veteran's lumbar spine disability was not incurred or aggravated by his service.  Finally, he concluded that the Veteran's current lumbar spine disability was not related to his service.  The examiner explained that the Veteran had experienced recurrent back aches since childhood, had concealed that information from the military, had been found to have one leg shorter than the other on induction, and that X-rays were within normal limits but for the scoliosis.  Therefore, there was no indication that the Veteran suffered from trauma or a disc problem in service that would relate his current lumbar spine disability to his service.

In a December 2008 VA examination, the Veteran reported that he had sustained trauma to his low back while in service when he was kicked and then struck in the back.  He stated that at first he did not receive treatment for the injuries.  He denied any lumbar spine problems before service, or any injury to the lumbar spine after service.  After conducting a physical examination of the Veteran and reviewing the claims file, the examiner stated that he could not relate the Veteran's lumbar scoliosis to service based upon the available service records.  Additionally, he could not relate the Veteran's degenerative disc disease to his service because there was no indication that the Veteran had that condition in service.  He stated that if the Veteran's contention that he sustained trauma to his low back was verified or accepted, then it was possible that he sustained mild aggravation to his low back.  This being so, any aggravation due to the contended low back trauma was not the etiology of his current scoliosis or degenerative disc disease.

In an August 2009 VA examination, the same examiner provided an addendum opinion stating that upon reviewing the claims file a second time, his conclusion remained the same.  He elaborated that the Veteran's scoliosis was likely related to the pre-existing condition of the shortened leg.  The examiner explained that the Veteran's service treatment records did not evidence any sort of chronicity of a lumbar spine condition in service.  Additionally, because the examiner could not find any indication that the Veteran suffered from degenerative disc disease or trauma to the back in service, it was not likely that his current degenerative disc disease was related to his service without resort to mere speculation.  Absent any findings in the service treatment records that the Veteran sustained trauma to his low back, was diagnosed with degenerative disc disease, or experienced chronic manifestations of his scoliosis in service, he could not make the conclusion that the Veteran's preexisting scoliosis was aggravated by his service or had caused his current lumbar spine disability.

The Board finds that the competent and credible evidence of record clearly and unmistakably shows that the Veteran's preexisting scoliosis was not aggravated by military service.  38 U.S.C.A. § 1111 (West 2002).  In determining whether the Veteran's preexisting scoliosis was aggravated by his service, the Board places great probative weight on the March 2008, April 2008, December 2008, and April 2009 VA examinations and opinions, with the greatest weight on the latest examination, in determining that the Veteran's scoliosis did not increase in severity past its normal progression during his service, and even if reasonable doubt were resolved in favor of the Veteran, the evidence would show only that there was a transient mild increase due to the claimed trauma to the back, and that the increase did not permanently worsen the underlying scoliosis such that aggravation may be found or presumed.

With regard to the February 2003 and two October 2004 private opinions, none of those opinions address the question immediately at issue, and therefore do not provide evidence that the Veteran's scoliosis increased in severity beyond the normal progression of the disability during military service.  The February 2003 physician did not provide an opinion as to the etiology of the Veteran's back condition, stating only that the Veteran had stated that there was such a relationship.  In this regard, the Board has previously found the Veteran's current statements regarding his in-service medical history to not be credible.  Accordingly, the February 2003 private opinion does not provide competent evidence that the Veteran's preexisting scoliosis increased in severity beyond the normal progression of the disability during military service.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Next, both the October 2004 private opinions that similarly concluded the Veteran's current symptoms were similar to, or related to, those that he experienced in service do not relate to the question at hand of whether his preexisting back condition was aggravated by his service.  Instead, they merely observe the similarity between the symptomatology and reported that the Veteran continued to experience symptoms of a disability that has already been found to have preexisted military service.  The existence of similar symptomatology in at two points in time approximately 30 years apart does not provide evidence that the Veteran's preexisting scoliosis increased in severity beyond the normal progression of the disability during military service.

By contrast, the VA examiner that provided opinions in December 2008 and April 2009 reviewed the Veteran's service medical records and stated that based upon the evidence that the Veteran's scoliosis existed on induction to service, and that there was no indication of a chronic back trouble or trauma in service, apart from that related to his treatment for his scoliosis.  That examiner could not state that the Veteran's back condition was aggravated by his service.  The examiner noted the that the medical board report specifically stated that the Veteran's scoliosis was not aggravated by his service, which he compared with the Veteran's service medical records, and found that to be persuasive evidence that the scoliosis was not aggravated by his service.  Although there is some confusion in this instance as to whether the March 2008 VA examiner reviewed the claims file at that time or in April 2008, despite such confusion, his opinion overall comports with the April 2009 opinion.  In March 2008, the examiner stated that there was no documentation of any change in the degree of scoliosis from induction to separation, suggesting that there was no aggravation, as it was normal for there to be no changes in the symptoms of scoliosis during an eight month period of time.  In April 2008, the same examiner stated once again that there was no permanent increase of the disability.  Accordingly, the Board finds that the only competent and credible etiological opinions of record did not conclude that the Veteran's scoliosis was aggravated beyond its normal progression during service, and provided opinions against that determination.

In addition, the evidence of record does not contain any medical evidence that the Veteran received medical treatment for his low back disorder at any time between his separation from military service in 1970 and his complaints in September 2000, a period of over 30 years.  Such a lengthy period of time without any documentation of medical treatment for the claimed condition rebuts the Veteran's claims of in-service aggravation of his preexisting scoliosis.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The lack of any significant symptomatology prior to September 2000 is also consistent with the medical evidence of record, which includes two private medical reports dated in July 2000.  In the first, the Veteran reported "occasional muscle aches and pains and occasional insomnia, but other than that, all other fourteen systems have been reviewed in detail and are noncontributory [to his respiratory complaints]."  No back pain was noted on physical examination, and no back disorder was diagnosed.  More significantly, the second July 2000 private medical report stated that the Veteran was "feeling well" and, other than his respiratory complaints, "denie[d] any other significant complaints."

Accordingly, the Board finds that the totality of the competent and credible evidence of record in this case shows clearly and unmistakably that the Veteran's scoliosis preexisted military service and that preexisting back disorder clearly and unmistakably was not aggravated by military service.  Therefore, the Board finds that service connection for scoliosis is not warranted.

With regard to whether the Veteran's current degenerative disc disease is related to his service, the Board also finds that the probative evidence of record does not support the claim.  First, although Dr. A.L. stated that the pain the Veteran experienced in service was quite similar to the pain he had presently, such a conclusion does not equate to an opinion that his degenerative disc disease was incurred during his service.  The physician did not address whether the Veteran suffered from degenerative disc disease in service, or whether the Veteran sustained trauma in service that would have caused his current disability.  In fact, the opinion is entirely nonspecific as to how the Veteran's current lumbar spine symptoms were related to those he had in service, lessening the value of the opinion.  Likewise, although Dr. F.W. also found there to be a connection between the Veteran's lumbar spine problems in service and his current problems, he did not elaborate upon this conclusion or provide a rationale describing the purported connection.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

By contrast, neither VA examiner could find any indication that the Veteran had sustained trauma to his spine that would result in degenerative disc disease, nor did they notice symptoms or diagnoses that would suggest that the Veteran's current degenerative disc disease was related to his service.  They found it significant that the January 1970 X-ray examination was normal but for scoliosis.  Further, the December 2008 VA examiner stated that even when taking into consideration the Veteran's statements that he did sustain trauma to his spine in service, if a mild aggravation had occurred, review of the service medical records demonstrated that it would have been at the most acute in nature, and would not have resulted in the Veteran's current degree of scoliosis and degenerative disc disease.  In April 2009, the same examiner placed even lesser value on such speculation because he could not find any indication in the record that the Veteran had sustained trauma to his spine.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed degenerative disc disease is not related to military service.  Therefore, service connection for degenerative disc disease is not warranted.

The Board finds that the evidence of record clearly and unmistakably shows that the Veteran's scoliosis preexisted military service and clearly and unmistakably did not undergo a permanent increase in the underlying severity during military service, and that the Veteran's currently diagnosed degenerative disc disease is not related to military service.  Therefore, service connection for a lumbar spine disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


